Citation Nr: 0937488	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  02-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee 
disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U. S. Army Reserve 
from October 1979 to February 1980.  He also had unverified 
periods of Reserve and National Guard service from 1980 to 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared and testified at a two hearings, one in 
December 2003 before a Veteran's Law Judge who is no longer 
with the Board, and one in April 2008, before the undersigned 
Veterans Law Judge sitting in Albuquerque, New Mexico.  
Transcripts of both hearings are contained in the record.

This appeal was previously before the Board in June 2004, 
December 2007, and May 2008.  The case has been returned to 
the Board for further appellate consideration


FINDING OF FACT

There is no competent and credible evidence establishing that 
the Veteran injured his right knee during a period of active 
duty for training or inactive duty for training.


CONCLUSION OF LAW

The criteria for establishing service connection for a right 
knee disability have not been met.  38 U.S.C.A. §§ 101, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 3.203, 
3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a March 2001 letter, issued prior to the 
decision on appeal, and in May 2006, September 2008 and 
October 2008 letters, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The May 
2006, September 2008, and October 2008 letters also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  The case was last adjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including a service entrance examination, available 
service personnel records, and a VA examination report.  
Numerous attempts have been made to obtain the Veteran's 
complete service treatment and personnel records and 
available records have been associated with the claims file.  
Further attempts to obtain additional records would be 
futile.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence 
including a medical report and a buddy statement, as well as 
providing written argument and oral testimony.  Therefore, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. 
at 121.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

In this case, the Veteran claims that while he was on a two 
week "summer camp" ACDUTRA with the U.S. Army Reserves he 
stepped or jumped off of a two and a half ton truck in such a 
way that he ended up wrenching his knee.  The Veteran 
indicated that after he injured his knee he was taken to 
Kirtland Air Force Hospital and the William Beaumont Medical 
Center; that he was placed in a cast for six weeks; and that 
he had physical therapy for his knee.  The Veteran further 
contended that his knee has continually bothered him since 
the incident, that it swells and is painful, and that it 
interferes with his ability to work. 

Numerous attempts have been made to obtain all relevant 
service records for the Veteran's Reserve and National Guard 
service, and any service treatment records that might be 
available.  Other than his enlistment examination from 1979 
no other service treatment records are available.  The Board 
also notes that while some service personnel records have 
been associated with the file, including a personnel record 
of assignments and his separation NGB Form 22 from 1990, 
there are no service documents which establish that the 
Veteran was on ACDUTRA or INACDUTRA during 1981, 1982 or 
1983.  The United States Court of Appeals for Veteran's 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service personnel records show that the Veteran enlisted in 
October 1979 and served in the U.S. Army Reserve until at 
least September 1986 when he was a senior welder for the 
387th Engineer Company, and that he subsequently enlisted in 
the Army National Guard in September 1987 until he was 
discharged in February 1990.  The assignment sheet noted that 
the Veteran was a welder for the 387th Engineer Company in 
February 1980 and a senior welder for the same company as of 
November 1983.  

In a 1984 claim for service connection, the Veteran reported 
the injury as occurring in May 1981.  During the course of 
his current claim, he has reported that the injury occurred 
in 1982 or 1983.  He has submitted a buddy statement dated in 
September 2003 in which L.J.G. states that in summer training 
camp in 1983 he witnessed the Veteran jump off of an Army 
truck and injure his right knee.  He stated that the Veteran 
had to be evacuated an Air Force hospital in Albuquerque.  

The medical evidence of record includes a July 1982 private 
treatment report and a May 2007 VA examination report.  The 
Veteran saw a private orthopedist in July 1982 regarding his 
right knee, and stated that when he stepped off a truck in 
May 1981 his knee popped out and swelled.  At the time the 
Veteran stated that his knee would still dislocate sometimes, 
and that he had deep pain inside the joint, and that he tried 
not to put full weight on the knee when on stairs.  The 
Veteran's x-rays were essentially normal, and the physician 
diagnosed old O'Donoghue's unhappy triad of the right knee.  
The physician advised the Veteran he was at risk with any 
stop-start sports and that if there are continued problems 
with popping or locking that a possible arthroscopy or 
meniscectomy may be needed. 

In May 2007 the Veteran was afforded a VA examination where 
the Veteran's claims file was reviewed in conjunction with a 
physical examination.  The examiner diagnosed a history of 
right knee injury with residuals of lateral subluxation of 
the patella, chronic pain, limitation of motion and recurrent 
swelling.  The examiner noted that the Veteran's claim that 
his current right knee condition was a result of an injury in 
the Reserves could not be resolved by the examiner without 
resort to mere speculation because the claims file was devoid 
of any records that document the injury occurred.  The 
examiner also noted that the Veteran's right knee condition 
that is sequelae of a knee injury that could have occurred at 
anytime in his adult life, but given the statement of the 
Veteran's fellow reservist, that it was at least as likely as 
not that the condition was the result of an injury to the 
right knee while in service.

In this case there are no service department records 
confirming that the Veteran suffered a right knee injury 
during a period of ACDUTRA or INACDUTRA.  Only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty for training.  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (limiting the type of evidence accepted to 
verify service dates).  None of the service records confirm 
any ACDUTRA or INACDUTRA during 1981, 1982 or 1983.  The only 
evidence indicating such are statements from the Veteran and 
a buddy statement.  However, these statements provide 
inconsistent dates.  In this regard, in 1984 the Veteran 
originally reported the injury occurred in May 1981.  Now, he 
reports it occurred in 1982 or 1983, and the buddy statement 
indicates it occurred in 1983.  As the current statements are 
inconsistent with each other and with the other evidence in 
the record with regard to the date of the incident, they are 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider personal interest in lay 
evidence and conflicting statements of the veteran in 
weighing credibility); see also Caluza v. Brown, 7 Vet. App. 
498, 511 (1995).  Such statements are clearly not sufficient 
to constitute competent evidence of active service, 
especially since such statements are inconsistent as to the 
time frame involved.  See 38 C.F.R. § 3.203 (2009).  While 
the VA examiner concluded the right knee condition was 
related to an injury during service, such opinion was 
rendered based upon the buddy statement showing an injury in 
1983 which has been found to be unreliable.  Thus, the 
opinion has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that an opinion based upon an 
inaccurate factual premise has no probative value). 

In the absence of competent evidence verifying that the 
Veteran suffered a right knee injury during an authorized 
period of ACDUTRA or INACDUTRA, the claim for service 
connection for a right knee disability must be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a right knee disability 
is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


